Citation Nr: 0022982	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for nasal 
problems due to root canal surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1964 to 
February 1966.

By rating decision of May 1975, the RO denied service 
connection for post-operative residuals of nose and left 
cheek surgery with recurrent infection.  The veteran was 
notified of that decision but did not appeal it.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision in which the RO denied 
service connection for nasal septum problems due to root 
canal surgery and found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for post-operative residuals of nose and 
left cheek surgery with recurrent infection.  The veteran 
appealed and was afforded a hearing at the RO in November 
1994.  During the hearing, the veteran's testimony revealed 
that his claim of entitlement to service connection for a 
deviated nasal septum was, in essence, the same as his 
earlier claim for post-operative residuals of nose and left 
cheek surgery with recurrent infection.  As such, the RO 
expanded the issue as reflected on the title page of this 
decision, and the proper issue remains whether new and 
material evidence has been submitted to reopen a prior final 
1975 rating decision.

The case was remanded by the Board in April 1999 to afford 
the veteran a hearing before a member of the Board at the RO.  
In June 2000, the veteran appeared for a hearing at the RO 
before the undersigned Board Member.


REMAND

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

"New and material" evidence is that which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  There is no legal requirement, however, 
that the evidence must present a reasonable possibility of 
change in outcome of the prior denial.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen the claim.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if VA determines that the evidence is "new and material," 
it must reopen the claim and determine whether it is well 
grounded.  Third, if the claim is well grounded, VA must 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.  Id.

During his June 2000 hearing before the undersigned Board 
Member at the RO, the veteran, who is unrepresented in this 
appeal, testified as to having various medical journals with 
him which indicated that a puncture of the nasal septum 
during root canal surgery was possible.  For whatever reason, 
the medical journals (or copies of the pertinent articles 
contained therein) referenced by the veteran and with him at 
his hearing, were never submitted into evidence and are not 
currently in the claims folder.  Unfortunately, the Board 
finds that a determination as to whether new and material 
evidence has been submitted to reopen the claim cannot be 
made without review of the medical journals referenced by the 
veteran.  This evidence should initially be considered by the 
RO, to avoid any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The Board is cognizant that the October 1998 Statement of the 
Case reflects that the RO fully considered and discussed the 
evidence previously submitted by the veteran in connection 
with his claim.  However, in light of the above, and to 
ensure that the duty to inform him of the evidence needed to 
complete his application for benefits is met, the Board finds 
that the RO also should provide the veteran with a clear and 
succcinct explanation of the specific evidence needed to 
support his current claim; namely, supporting evidence that 
he actually had root canal surgery in service, as he 
contends; competent (medical) evidence of a nexus between the 
root canal surgery and a puncture of the nasal septum 
(possibly satisfied by the medical journals evidence, 
referred to above); and competent (medical) evidence of a 
nexus between current nasal problems and a puncture of the 
nasal septum.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(reaffirming the principles set forth in Robinette).  This 
duty attaches whether the application is an original claim 
for benefits, or one to reopen a previously denied claim.  
See Graves v. Brown, 8 Vet. App. 522, 524-25 (1996).

Accordingly, this is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and specifically request that he submit 
copies of the medical journals 
referenced by the veteran during his 
June 2000 travel board hearing, which 
have not been associated with the claims 
folder.  The RO should also advise the 
veteran of the specific evidence needed 
to complete his current application 
petition to reopen his claim-namely, 
supporting evidence that he actually had 
root canal surgery in service, as he 
contends; competent (medical) evidence 
of a nexus between the root canal 
surgery and a puncture of the nasal 
septum (possibly satisfied by the 
medical journals evidence, referred to 
above); and competent (medical) evidence 
of a nexus between current nasal 
problems and a puncture of the nasal 
septum.  The RO should provide the 
veteran a reasonable opportunity to 
respond.  All evidence received should 
be associated with the claims file.

2.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by 
the record, the RO should re-adjudicate 
whether the issue of whether the veteran 
has presented new and material evidence 
to reopen a claim for service connection 
for nasal septum problems due to root 
canal surgery in service on the basis of 
all pertinent evidence of record, and 
all pertinent legal authority, to 
specifically include the Hodge and 
Elkins decisions cited to above.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

3.  If the benefit sought by the veteran 
continues to be denied, both he and his 
representative must be furnished with a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


